
	

114 SRES 523 ATS: Relating to the death of Elie Wiesel, Holocaust survivor, powerful advocate for peace and human rights, and award-winning author.
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 523
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2016
			Mr. McConnell (for himself, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relating to the death of Elie Wiesel, Holocaust survivor, powerful advocate for peace and human
			 rights, and award-winning author.
	
	
 Whereas Elie Wiesel was born in Sighet, Transylvania (now Romania), in 1928 to Shlomo Wiesel and Sarah (Feig) Wiesel;
 Whereas Elie Wiesel was deported to Auschwitz concentration camp by the Nazis when he was 15 years old;
 Whereas Elie Wiesel suffered the loss of his mother, father, and younger sister, who died in Nazi concentration camps;
 Whereas Elie Wiesel was freed when Buchenwald concentration camp was liberated in April 1945; Whereas Elie Wiesel published his famous memoir, Night, in 1958, which detailed the horrors of Nazi death camps and gave a voice to their victims and survivors;
 Whereas Elie Wiesel became an American citizen in 1963; Whereas Elie Wiesel married his wife in 1969, with whom he raised one son;
 Whereas Elie Wiesel was appointed Chairman of the President’s Commission on the Holocaust in 1978; Whereas Elie Wiesel served as Founding Chairman of the United States Holocaust Memorial Council;
 Whereas Elie Wiesel was awarded the Nobel Prize for Peace in 1986; Whereas Elie and Marion Wiesel established the Elie Wiesel Foundation for Humanity to promote human rights and tolerance around the world;
 Whereas Elie Wiesel received numerous awards throughout his life for his human rights activism and literary works, including the Presidential Medal of Freedom and the Congressional Gold Medal;
 Whereas Elie Wiesel served as the Andrew W. Mellon Professor in the Humanities at Boston University until his death;
 Whereas Elie Wiesel received more than 100 honorary degrees; Whereas Elie Wiesel authored dozens of literary works;
 Whereas Elie Wiesel was a passionate advocate for the State of Israel and the Jewish people and a tireless defender against anti-Semitism;
 Whereas Elie Wiesel dedicated his life to teaching the world never to be silent whenever wherever human beings endure suffering and humiliation and to uphold the promise never again; Whereas Elie Wiesel served as an inspiration and example of the triumph of the human spirit over unimaginable horrors;
 Whereas Elie Wiesel was a lifelong advocate for the protection of human life, dignity, and freedom for all people, regardless of race, religion, or political views;
 Whereas Elie Wiesel passed away on July 2, 2016, at 87 year of age; Whereas the Nation is deeply indebted to Elie Wiesel, who has inspired and challenged the world with his message, legacy, and example: Now, therefore, be it
		
	
 That the Senate— (1)extends its deepest condolences and sympathy to the family of Elie Wiesel;
 (2)recognizes that Elie Wiesel, as an award-winning author, helped the world understand the true horrors of the Holocaust and gave a voice to the millions who suffered and perished in Nazi death camps;
 (3)honors the legacy of Elie Wiesel for his lifelong commitment to advancing human dignity, freedom, and respect throughout the world;
 (4)reiterates its continued support for human rights and protection of religious liberty throughout the world; and
 (5)expresses admiration for Elie Wiesel’s legacy as an example and advocate of the enduring power of the human spirit in the face of evil.
			
